10

11

12

13

14

15

16

17

18

19

20

21

 

 

Case 2:20-cv-00097-TOR ECF No. 38 _ filed 06/01/20

CHRISTOPHER M. HOGUE, WSBA #48041
Hogue Law Firm

421 W. Riverside Ave., Ste. 660

Spokane WA 99201

(509) 315-8390 Telephone
chris@spokaneadvocate.com

Attorney for Plaintiff

KIRK D. MILLER, WSBA #40025
Kirk D. Miller, PS

421 W. Riverside Avenue, Ste. 660
Spokane, WA 99201

(509) 413-1494 Telephone

(509) 413-1724 Facsimile
kmiller@millerlawspokane.com
Attorney for Plaintiff

PagelD.518 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

KAY STEPHENS, an individual, and
all others similarly situated,

Plaintiff,

VS.

ASSOCIATION, a Texas reciprocal
inter-insurance exchange; and CCC
INFORMATION SERVICES, INC., a
Delaware corporation,

)

)

)

)

)

UNITED SERVICES AUTOMOBILE )
)

)

)

)

)

Defendants. )
)

 

NOTICE OF RECENT
SUPPLEMENTAL RULING - Page 1

Case No.: 2:20-cv-00097-TOR

NOTICE OF RECENT
SUPPLEMENTAL RULING

 
10

11

12

13

14

15

16

17

18

' 19

20

21

 

 

Case 2:20-cv-00097-TOR ECFNo. 38 _ filed 06/01/20 PagelD.519 Page 2 of 4

On June 1, 2020, Hon. Barbara Jacobs Rothstein of the Western District of
Washington Federal Court issued the attached ruling in Stanikzy v. Progressive
Direct Insurance Company, 2:20-cv-118-BJR which analyzes and denies an
insurer’s motion to compel appraisal under facts similar to the case at bar. Judge

Rothstein’s Order is attached hereto.

 

 

Hogue Law Firm Kirk D. Miller, P.S.

s/Chris Hogue s/Kirk D. Miller |

Chris Hogue, WSBA #48041 Kirk D. Miller, WSBA #40025
Attorney for Plaintiff Attorney for Plaintiff

Cameron Sutherland, PLLC

s/Brian G. Cameron

Brian G. Cameron, WSBA #44905
Attorney for Plaintiff

NOTICE OF RECENT
SUPPLEMENTAL RULING - Page 2

 
10

1]

12

13

14

15

16

17

18

19

20

21

 

 

Case 2:20-cv-00097-TOR ECF No. 38

filed 06/01/20 PagelD.520 Page 3 of 4

CM/ECF CERTIFICATE OF SERVICE

I hereby certify that on the 1st day of June, 2020 I electronically filed the

foregoing PLAINTIFF’S SUR-REPLY TO DEFENDANTS’ MOTIONS TO

COMPEL APPRAISAL AND STAY THE CASE with the Clerk of the Court

using the CM/ECF System which will send notification of filing to the following:

jmorrison@bakerlaw.com
Attorney for Defendant USAA

reckelberry@bakerlaw.com
Attorney for Defendant USAA

alin@bakerlaw.com
Attorney for Defendant USAA

awiltrout@bakerlaw.com
Attorney for Defendant USAA

 

mdrocton@bakerlaw.com
Attorney for Defendant USAA

kathleen.lally@lw.com
Attorney for Defendant CCC

 

marguerite.sullivan@lw.com
Attorney for Defendant CCC

emily.halter@lw.com
Attorney for Defendant CCC

jason.burt@]w.com
Attorney for Defendant CCC

NOTICE OF RECENT
SUPPLEMENTAL RULING - Page 3

James R. Morrison

Rodger L. Eckelberry

Albert G. Lin

Andrea C. Wiltrout

Mathew G. Drocton

Kathleen P. Lally

Marguerite M. Sullivan

Emily M. Halter

Jason R. Burt

 
10

I]

12

13

14

15

16

17

18

19

20

21

 

 

Case 2:20-cv-00097-TOR ECF No. 38

george.chipev@lw.com
Attorney for Defendant CCC

KOSullivan@perkinscoie.com
Attorney for Defendant CCC

NOTICE OF RECENT
SUPPLEMENTAL RULING - Page 4

filed 06/01/20 PagelD.521 Page 4of4

George C. Chipev

Kathleen M. O’Sullivan

s/ Teri_A. Bracken
Teri A. Bracken, Paralegal

 
